Smith, Presiding Judge,
concurring specially.
While I agree with the conclusion of the majority that the decision of the trial court should be affirmed, I do not agree with the basis for affirmance stated in the majority nor all that is said in that opinion. I therefore concur specially.
When Emanuel Tractor Sales, Inc. (ETS) filed its complaint in *368January 2000 against the DOT for inverse condemnation, ETS sought damages from the DOT for the forced relocation of its business, for the increased rent and business losses attributable to the forced relocation, and compensation “for the taking and damaging of Plaintiff’s leasehold interest in the property, including relocation expenses.” However, it is undisputed that the DOT did not begin construction on the highway project until August 1999. It is also undisputed that ETS had relocated its business in January 1998, moving from 105 East Street to property owned by Rountree on Electric Road. By August 1999, ETS had ceased paying rent to Roberts, and, in fact, had not made any rent payments to Roberts after June 1998. Thus, before August 1999, the only action taken by the DOT that theoretically could have impacted ETS’s alleged leasehold interest, even indirectly, was the DOT’s purchase of the 0.188 acres from Roberts on March 27, 1998. From the date of that purchase in March 1998 until August 1999, the DOT did not undertake any construction work on its project.
As a general rule, a leaseholder is entitled to receive compensation when his interest is taken or damaged for a public purpose. Bill Ledford Motors v. Dept. of Transp., 225 Ga. App. 548, 549 (484 SE2d 510) (1997). But the losses suffered by a business owner who abandons his leasehold interest in property based on anticipated condemnation are not compensable because such losses do not result from an exercise of eminent domain. Josh Cabaret, Inc. v. Dept. of Transp., 256 Ga. 749, 750 (3), (5) (353 SE2d 346) (1987). See Collins v. MARTA, 163 Ga. App. 168, 170 (6) (291 SE2d 742) (1982) (full concurrence in Division 6) (property owner who was not able to rent houses on his property due to anticipated condemnation did not sustain a compensable loss). Simply stated, the rule is this: “Alleged losses or diminution in the fair market value of property attributable to an anticipated condemnation are not compensable elements of damage or a taking resulting from the exercise of eminent domain authority.” (Citations omitted.) Thompson v. Dept. of Transp., 209 Ga. App. 353, 354 (1) (433 SE2d 623) (1993).
Even assuming solely for the sake of analysis that ETS had a leasehold interest in the remaining property to which Roberts held title — either as a tenant at will or under rights acquired under the amended lease — ETS cannot prevail on its claim for damages. See Josh Cabaret, supra, 256 Ga. at 750 (5). None of the losses allegedly suffered by ETS were the result of the DOT’s exercise of eminent domain authority but were losses incurred in anticipation of the exercise of that power. See Five Forks, LLC v. Dept. of Transp., 250 Ga. App. 157, 160 (550 SE2d 715) (2001). Therefore, as a matter of law, the damages sought by ETS are not compensable. See MARTA v. Fountain, 256 Ga. 732, 734 (352 SE2d 781) (1987). Because a sum*369mary judgment right for any reason will be affirmed, Costrini v. Hansen Architects, 247 Ga. App. 136, 138 (1) (543 SE2d 760) (2000), I concur specially only in affirming the judgment.
Decided August 2, 2002
Reconsideration denied September 13, 2002
Ruffin & Dell, Charles L. Ruffin, for appellant.
Thurhert E. Baker, Attorney General, R. O. Lerer, Senior Assistant Attorney General, Smith & Jenkins, Wilson R. Smith, Dwyer, White & Sapp, Anne W. Sapp, for appellee.